            Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


ALEXCIS HACKNER,                                    :
    Plaintiff,                                      :      CASE NO.:
v.                                                  :
                                                    :      JURY TRIAL DEMANDED
TURBINE CONTROLS, INC. and                          :
INFLECTION RISK SOLUTIONS, LLC d/b/a                :
GOODHIRE,                                           :
      Defendants.                                   :      August 22, 2019
_____________________________________               :



                                         COMPLAINT

       COMES NOW, Plaintiff, Alexcis Hackner, by and through her undersigned counsel, and

sues Defendants, Turbine Controls, Inc. (hereinafter “TCI”), and Inflection Risk Solutions, LLC

d/b/a Goodhire (hereinafter “Goodhire”) (collectively “Defendants”) and in support thereof

respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

                               PRELIMINARY STATEMENT

       1.       This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

       2.       The FCRA enacted to promote the accuracy, fairness, and privacy of consumer

information contained in the files of consumer reporting agencies and in doing so promoted the

efficiency and public confidence in the banking system.

       3.       The Defendants have violated the FCRA with respect to Plaintiff by failing to

provide Plaintiff with: (a) a pre-adverse action disclosure which includes a copy of her consumer

report obtained from Goodhire and a description in writing of her rights under the FCRA; and (b)

                                                1
             Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 2 of 10



a pre-adverse action opportunity to dispute the accuracy of the reported information. Goodhire

failed to maintain and follow strict procedures regarding the accuracy of information when

preparing and furnishing TCI a report regarding Plaintiff.

                                  JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a)

under 15 U.S.C. §1681p with respect to Plaintiff’s FCRA claims.

        5.       Venue is proper as a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district. 28 U.S.C. § 1391(b)(2)

                                             PARTIES

        6.       Plaintiff is a natural persona, who at all times relevant resided in this judicial

district.

        7.       At all relevant times and cited herein, Plaintiff was a consumer as defined by 15 §

USC 1681(a)(b) and (c).

        8.       Plaintiff is a person as defined by 15 § USC 1681(a)(b).

        9.       Upon information and belief, TCI is a corporation doing business in the State of

Connecticut from its principal place of business located at 5 Old Windsor Rd., Bloomfield, CT

06002 and through its registered agent, Steven D. Bartelstone, 185 Asylum St., 22 nd Floor,

Hartford, CT 06103.

        10.      Upon information and belief, Goodhire is a corporation doing business out of the

State of California with its principal place of business located at 555 Twin Dolphin Dr., Suite

630, Redwood City, CA 94065.

                                   FACTUAL ALLEGATIONS

        11.      On or about March 2019, Plaintiff submitted an application for employment with

TCI.
                                                  2
          Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 3 of 10



        12.    TCI brought Plaintiff in for an interview approximately two weeks later where she

interviewed with a manager.

        13.    After the interview had concluded the manager with TCI took Plaintiff on a tour

of the facility and made her a verbal offer for a position within TCI as a Plasma Blaster.

        14.    Approximately one to two weeks later, Plaintiff received a written confirmation of

the offer of employment from TCI within the mail. Plaintiff had to fill out the offer to accept it

and then she returned the accepted offer via U.S. Mail.

        15.    Sometime thereafter, TCI requested a consumer report containing information on

Plaintiff from Goodhire. Goodhire is a consumer reporting agency as defined in 15 U.S.C. §

1681a(d)(1). Goodhire prepared the requested consumer report and delivered it to TCI.

        16.    While in Florida on vacation Plaintiff was contacted by an agent of TCI and

informed that Goodhire had informed TCI there was a discrepancy with Plaintiff’s social security

number. While preparing to fly back home to Connecticut Plaintiff sent TCI proof that her social

security number did in fact belong to her.

        17.    Plaintiff’s starting date for her new position at TCI was scheduled for May 6,

2019.

        18.    In the morning of May 6, 2019, Tony LeBlanc, Vice President / General Manager

of TCI both called and emailed Plaintiff and conveyed to Plaintiff that upon Goodhire having

conducted a background check on Plaintiff, it came back that Plaintiff’s social security number

came back as a match for a male individual and until the discrepancy was cleared she could not

be employed and to not bother coming in that day.

        19.    Additionally, on or about May 6, 2019, Goodhire also emailed Plaintiff a limited

version of her credit report and informed Plaintiff that her social security number “has a flag.”


                                                 3
             Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 4 of 10



        20.      The consumer report provided by Goodhire to TCI contained inaccurate

information, including but not limited to, that Plaintiff’s social security number belonged to

another unknown individual.

        21.      The background report prepared by Goodhire and used by TCI is a “consumer

report” within the meaning of 15 U.S.C. §1681a(d) and §1681b(a)(3)(F)(i) in that it was a:

                 written…communication of any information by a consumer reporting agency
                 bearing on a consumer’s…character, general reputation, personal characteristics,
                 or mode of living which is used or expected to be used or collected in whole or in
                 part for the purpose of serving as a factor in establishing the consumer’s
                 eligibility

        22.      Furthermore, due to the limited information on Goodhire’s credit report, on May

6, 2019, Tony LeBlanc emailed Plaintiff the name and date of birth of the unknown male, known

only as Logan W. Johnson, whom Goodhire and TSI claim share a social security number with

Plaintiff.

Requirements of the FCRA

        23.      Pursuant to 15 U.S.C. §1681b(b)(3), the FCRA requires that prior to taking any

adverse action against an employee or employment applicant based on information contained in

a consumer report obtained from a consumer reporting agency, an employer must provide the

employee or employment applicant with: (a) a pre-adverse action disclosure which includes a

copy of the employee’s consumer report obtained from a consumer reporting agency and a

description in writing of the employee’s rights under the FCRA; and (b) a pre-adverse action

opportunity to dispute the accuracy of the reported information before any adverse action is

taken. Pursuant to 15 U.S.C. § 1681a(d), the definition of a “consumer report” for purposes of

the FCRA includes a criminal background check used for employment purposes. Pursuant to 15

U.S.C. § 1681a(k), the definition of “adverse action” for purposes of the FCRA includes “a


                                                  4
          Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 5 of 10



denial of employment or any other decision for employment purposes that adversely affects any

current or prospective employee.”

       24.     On information and belief, TCI has a nationwide policy and practice of requesting

that Goodhire or other consumer reporting agencies provide it with consumer reporting

containing background information on all employees and employment applicants and of taking

adverse employment action based on information contained in those reports without providing

employees or employment applicants: (a) a pre-adverse action disclosure containing a copy of

the consumer report obtained from the consumer reporting agency and a description in writing of

the employee’s rights under the FCRA; or (b) a pre-adverse action opportunity to dispute the

accuracy of the reported information.

       25.     Pursuant to 15 U.S.C. § 1681e, the FCRA requires that Goodhire utilize

reasonable procedures to ensure maximum possible accuracy of the information in its report

regarding Plaintiff.

       26.     Goodhire failed to require certification by TCI that it would comply with

requirements under the FCRA prior to furnishing the report regarding Plaintiff.

       27.     Goodhire failed to maintain and follow strict procedures regarding the accuracy of

information when preparing and furnishing TCI a report regarding Plaintiff and did not

contemporaneously provide their report to Plaintiff.

       28.     Goodhire failed to consider all the relevant information in its possession when

preparing the report regarding Plaintiff.     Moreover, when provided further information of

Plaintiff’s social security, it failed to correct its report to TCI continuing to prevent Plaintiff’s

employment.




                                                  5
          Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 6 of 10



       29.      Goodhire failed to utilize reasonable procedures to ensure maximum possible

accuracy of the information in its report regarding Plaintiff by failing to consider Plaintiff’s full

and accurate name, middle name and information.

       30.      Goodhire failed to utilize reasonable procedures to ensure maximum possible

accuracy of the information by failing to implement policies that would filter and screen against

the known risks of identity theft and mixed information.

       31.      Goodhire failed to utilize strict procedures to ensure maximum possible accuracy

of information.

Damages

       32.      Prior to applying at TCI and being offered a position, Plaintiff had worked at a

local Advanced Auto Parts store.

       33.      Upon being offered the position at TCI Plaintiff resigned from her job at

Advanced Auto Parts.

       34.      TCI withdrawing its offer of employment left Plaintiff unemployed and, as of the

filing of this Complaint, Plaintiff is still unemployed.

       35.      As a result of this conduct, including the actions and/or inactions of TCI and

Goodhire, the Plaintiff suffered damages including but not limited to:

             a. Loss of Salary

             b. Loss of bonuses

             c. 401k

             d. Retirement package

       36.      Plaintiff has felt embarrassment with her community and family over the loss of

employment and damage to her name. Plaintiff has several close friends that work for TCI and

are aware of her employment rejection.
                                                  6
          Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 7 of 10



        37.     Plaintiff’s position at TCI would have been her first full time job and Plaintiff was

anticipating being able to start her adult life in proper, however the loss of the job opportunity

has instead left Plaintiff’s life in a state of uncertainty.

        38.     Plaintiff has spent significant hours investigating how to rectify the situation.

                                           CLAIMS FOR RELIEF

                                                 COUNT I
                          Violations of the Fair Credit Reporting Act as to TCI

         39.    Plaintiff re-alleges and reincorporates paragraphs 1 through 38 above.

         40.    TCI willfully failed to provide Plaintiff with (a) a pre-adverse action disclosure

containing a copy of the consumer report and a description of her rights under the FCRA; and (b)

a pre-adverse action opportunity to dispute the accuracy of the information contained in the

consumer report as required by 15 U.S.C. § 1681b(b)(3).                 TCI failed to provide the

communications with Goodhire, where the name of the alleged mixed individual sharing the

same social security, were discussed. Plaintiff was only made aware of the name Logan W.

Johnson, but had little ability to dispute it.       TCI received actual copies of Plaintiff’s social

security card, yet failed to provide sufficient information or time to allow Plaintiff to fix the

mistake by Goodhire.

         41.    TCI’s willful violation of 15 U.S.C. § 1681b has caused damages to Plaintiff for

which TCI is liable under 15 U.S.C. § 1681n.

         42.    Further, TCI’s conduct, action and inaction was willful, rendering it liable for

statutory and punitive damages pursuant to 15 U.S.C. § 1681n.

         43.    In the alternative to paragraph 41 of this complaint, TCI negligently failed to

provide Plaintiff with (a) a pre-adverse action disclosure containing a copy of the consumer

report and a description of her rights under the FCRA; and (b) a pre-adverse action opportunity

                                                     7
         Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 8 of 10



to dispute the accuracy of the information contained in the consumer report as required by 15

U.S.C. § 1681b(b)(3).      TCI has repeatedly refuse to provide to Plaintiff the report or

communications with GoodHire that led to her denial of employment.

        44.    In the alternative to paragraphs 41 and 42 of this complaint, TCI’s negligent

violation of 15 U.S.C. §1681b(b)(3) has caused damages to Plaintiff for which TCI is liable

under 15 U.S.C. § 1681o.

        45.    Plaintiff is entitled to recover costs and attorney’s fees from TCI in an amount to

be determined by the Court pursuant to 15 USC § 1681n and/or § 1681o.

        WHEREFORE, Plaintiff respectfully requests that this Court award statutory, actual and

punitive damages against TCI, to Plaintiff, award Plaintiff her attorney fees and the costs of this

action pursuant to 15 U.S.C. § 1681n and/or § 1681o; and grant all such additional relief as the

Court deems appropriate.

                                              COUNT II
                    Violations of the Fair Credit Reporting Act as to GOODHIRE

        46.    Plaintiffs re-allege and reincorporate paragraphs 1 through 38 above.

        47.    Goodhire violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiffs. Goodhire’s report

was patently false or misleading in such a way and to such an extent that it can be expected to

adversely affect credit decisions. GoodHire should have known that Plaintiff is a female and not

a male. Plaintiff’s name is Alexcis Hackner and not Tony LeBlanc.

        48.    Goodhire violated 15 U.S.C. §1681b(b)(1) by failing to require the user of a

consumer report for employment purposes to certify to comply with its requirements under the

FCRA.

                                                 8
         Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 9 of 10



        49.    Goodhire’s conduct, action and inaction were willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent entitling Plaintiff to recover actual

damages under 15 USC § 1681o. Plaintiff believes TCI provided the images of the social

security clearly belonging to Plaintiff but Goodhire never corrected their report to allow Plaintiff

to get her dream job.

        50.    Plaintiff is entitled to recover costs and attorney’s fees from Goodhire in an

amount to be determined by the Court pursuant to 15 USC § 1681n and/or § 1681o.




        [THIS SPACE WAS INTENTIONALLY LEFT BLANK]




                                                 9
         Case 3:19-cv-01302-JAM Document 1 Filed 08/22/19 Page 10 of 10



        WHEREFORE, Plaintiff respectfully requests that this Court award statutory, actual and

punitive damages against Goodhire, to Plaintiff, award Plaintiff her attorney fees and the costs of

this action pursuant to 15 U.S.C. § 1681n and/or § 1681o; and grant all such additional relief as

the Court deems appropriate.

DATED this 22nd day of August, 2019.

                                             Respectfully submitted,

                                             By: ____/s/ Bruce D. Jacobs_____
                                                     Bruce D. Jacobs
                                                     Federal Bar No. ct12191
                                                     Jacobs & Jacobs, LLC
                                                     700 State Street; 3rd Floor
                                                     New Haven, CT 06511
                                                     Ph: 203-777-2300
                                                     Fax: 203-773-8075
                                                     bjacobs@jacobs-jacobs.com
                                                     Attorney for Plaintiff

                                             (Motion to Practice Pro Hac Vice Forthcoming):
                                             /s/ Octavio Gomez_______________
                                             Octavio “Tav” Gomez, Esquire
                                             Pennsylvania Bar #3215066
                                             Florida Bar #: 0338620
                                             Georgia Bar # 617963
                                             Morgan & Morgan, Tampa, P.A.
                                             One Tampa City Center
                                             201 N. Franklin Street, Suite 700
                                             Tampa, Florida 33602
                                             Telephone: (813) 225-6745
                                             Facsimile: (813) 225-5402
                                             TGomez@ForThePeople.com
                                             Attorney for Plaintiff


                                             August 21, 2019




                                                10
